DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (US 2015/0293328 A1)(hereinafter Laroia), and further in view of Yahav et al. (US 2012/0075427 A1) (hereinafter Yahav).
Re claim 15, Laroia discloses an apparatus, comprising: a first camera that has a first lens and outputs a first image (see ¶s 105-107 for a first camera that has a first lens and outputs a first image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110 as described in fig. 1 paragraph 104). It should be noted that the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 with lenses as shown in figs. 1, 3). Also, see fig. 3 paragraphs 123-124, 126); a second camera that has a second lens and outputs a second image (see ¶s 105-107 for a second camera that has a second lens and outputs a second image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110 as described in fig. 1 paragraph 104). It should be noted that the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 with lenses as shown in figs. 1, 3). Also, see fig. 3 paragraphs 123-124, 126); a third camera that has a third lens and outputs a third image (see ¶s 105-107 for a third camera that has a third lens and outputs a third image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110 as described in fig. 1 paragraph 104). It should be noted that the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 with lenses as shown in figs. 1, 3). Also, see fig. 3 paragraphs 123-124, 126); and a base on which the first camera, the second camera, and the third camera are mounted (see ¶ 123 for a base on which the first camera, the second camera, and the third camera are mounted (i.e. From the front of camera device 100, the camera device 100 appears as a relatively flat device with the outer rectangle representing the camera housing and the square towards the center of the camera representing the portion of the front camera body in which the plurality of optical chains 130 is mounted as described in figs. 2-3 paragraph 122). Thus, the plurality of optical chains, e.g. N camera modules 131-133 have to be mounted on a base), wherein a processor outputs a fourth image based on the first (see ¶s 105-107 for a processor outputs a fourth image based on the first image, the second image, and the third image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110, e.g., to generate one or more composite images as described in fig. 1 paragraph 104). It should be noted that processor 110 outputs a composite image based on the plurality of images captured), a first optical axis of the first lens and a second optical axis of the second lens are parallel, the first optical axis of the first lens and a third optical axis of the third lens are parallel (see ¶ 123 for a first optical axis of the first lens and a second optical axis of the second lens are parallel, the first optical axis of the first lens and a third optical axis of the third lens are parallel (i.e. each optical axis passes through the center of the lens 103, 115, or 109 at the front of the optical chain as described in fig. 3 paragraph 126). It should be noted that each optical axis that passes through the center of each of the lens 103, 115, and 109 are in parallel as shown in fig. 3)
Laroia fails to explicitly teach and a distance between the first optical axis and the second optical axis is smaller than a sum of a first diameter of the first lens and a second diameter of the second lens. However, the reference of Yahav explicitly teaches and a distance between the first optical axis and the second optical axis is smaller than a sum of a first diameter of the first lens and a second diameter of the second lens (see ¶s 40-42, 45-46 for a distance between the first optical axis and the second optical axis is smaller than a sum of a first diameter of the first lens and a second diameter of the second lens. It should be noted that a distance between optical axes 44 is smaller than a sum of diameters of lenses 42 as shown in fig. 2)
Therefore, taking the combined teachings of Laroia and Yahav as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (distance) into the system of Laroia as taught by Yahav.
One will be motivated to incorporate the above feature into the system of Laroia as taught by Yahav for the benefit of having a minimum distance for .DELTA. that is determined by how close cameras 120 can be "packed" together, wherein a minimum "packing" distance and therefore minimum .DELTA. are generally determined by sizes of components comprised in cameras 120, wherein cameras 120 are housed in a common housing, and a minimum packing distance may be determined by diameters of lenses 42, wherein by way of example, lenses 42 may have diameters as small as two millimeters, resulting in a minimum packing distance and minimum .DELTA. about equal to or less than five millimeters in order to improve efficiency when determining a minimum distance (see fig. 2 ¶ 46)
Re claim 16, the combination of Laroia and Yahav as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Laroia  wherein a module including the first camera, the second camera, the third camera, and the base is configured to be mounted on a vehicle (see ¶s 104, 123 for a module (i.e. camera modules 130 as shown in fig. 1) including the first camera, the second camera, the third camera (i.e. a plurality of optical chains, e.g. N camera modules 131-133 as shown in fig. 1), and the base is configured to be mounted on a vehicle (i.e. From the front of camera device 100, the camera device 100 appears as a relatively flat device with the outer rectangle representing the camera housing and the square towards the center of the camera representing the portion of the front camera body in which the plurality of optical chains 130 is mounted as described in figs. 2-3 paragraph 122). First, the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 that have to be mounted on a base. Second, since the device 100 including a plurality of optical chains, e.g. N camera modules 131-133 is a fixed device, the device 100 is configured to be mounted on a vehicle as described in fig. 1 paragraphs 101, 692)
Re claim 18, Laroia discloses a method, comprising: outputting, by a first camera that has a first lens, a first image (see ¶s 105-107 for outputting, by a first camera that has a first lens, a first image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110 as described in fig. 1 paragraph 104). It should be noted that the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 with lenses as shown in figs. 1, 3). Also, see fig. 3 paragraphs 123-124, 126); outputting, by a second camera that has a second lens, a second image (see ¶s 105-107 for outputting, by a second camera that has a second lens, a second image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110 as described in fig. 1 paragraph 104). It should be noted that the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 with lenses as shown in figs. 1, 3). Also, see fig. 3 paragraphs 123-124, 126); and outputting, by a third camera that has a third lens, a third image (see ¶s 105-107 for outputting, by a third camera that has a third lens, a third image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110 as described in fig. 1 paragraph 104). It should be noted that the camera device 100 includes a plurality of optical chains, e.g. N camera modules 131-133 with lenses as shown in figs. 1, 3). Also, see fig. 3 paragraphs 123-124, 126), the first camera, the second camera, and the third camera being mounted on a base (see ¶ 123 for the first camera, the second camera, and the third camera being mounted on a base (i.e. From the front of camera device 100, the camera device 100 appears as a relatively flat device with the outer rectangle representing the camera housing and the square towards the center of the camera representing the portion of the front camera body in which the plurality of optical chains 130 is mounted as described in figs. 2-3 paragraph 122). Thus, the plurality of optical chains, e.g. N camera modules 131-133 have to be mounted on a base), wherein a processor outputs a fourth image based on the first image, the second image, and the third image (see ¶s 105-107 for a processor outputs a fourth image based on the first image, the second image, and the third image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110, e.g., to generate one or more composite images as described in fig. 1 paragraph 104). It should be noted that processor 110 outputs a composite image based on the plurality of images captured), a first optical axis of the first lens and a second optical axis of the second lens are parallel, the first optical axis of the first lens and a third optical axis of the third lens are parallel (see ¶ 123 for a first optical axis of the first lens and a second optical axis of the second lens are parallel, the first optical axis of the first lens and a third optical axis of the third lens are parallel (i.e. each optical axis passes through the center of the lens 103, 115, or 109 at the front of the optical chain as described in fig. 3 paragraph 126). It should be noted that each optical axis that passes through the center of each of the lens 103, 115, and 109 are in parallel as shown in fig. 3)
 Laroia fails to explicitly teach and a distance between the first optical axis and the second optical axis is smaller than a sum of a first diameter of the first lens and a second diameter of the second lens. However, the reference of Yahav explicitly teaches and a distance between the first optical axis and the second optical axis is smaller than a sum of a first diameter of the first lens and a second diameter of the second lens (see ¶s 40-42, 45-46 for a distance between the first optical axis and the second optical axis is smaller than a sum of a first diameter of the first lens and a second diameter of the second lens. It should be noted that a distance between optical axes 44 is smaller than a sum of diameters of lenses 42 as shown in fig. 2)
Therefore, taking the combined teachings of Laroia and Yahav as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (distance) into the system of Laroia as taught by Yahav.
One will be motivated to incorporate the above feature into the system of Laroia as taught by Yahav for the benefit of having a minimum distance for .DELTA. that is determined by how close cameras 120 can be "packed" together, wherein a minimum "packing" distance and therefore minimum .DELTA. are generally determined by sizes of components comprised in cameras 120, wherein cameras 120 are housed in a common housing, and a minimum packing distance may be determined by diameters of 
Re claim 19, the combination of Laroia and Yahav as discussed in claim 16 above discloses all the claimed limitations of claim 19.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (US 2015/0293328 A1)(hereinafter Laroia) as applied to claims 15, 16, 18 and 19 above, and further in view of Yahav et al. (US 2012/0075427 A1) (hereinafter Yahav), and further in view of Overton et al. (US 2003/0012409 A1)(hereinafter Overton).
Re claim 17, the combination of Laroia and Yahav as discussed in claim 16 above discloses all the claim limitations with additional claimed feature taught by Laroia the fourth image includes a fifth image generated using the second image and the third image (see ¶s 105-107 for the fourth image includes a fifth image generated using the second image and the third image (i.e. Images captured by individual optical chains in the plurality of optical chains 130 are processed by the processor 110, e.g., to generate one or more composite images as described in fig. 1 paragraph 104))
Laroia fails to explicitly teach wherein the first image has a occluded area caused by a part of the module, and the fifth image corresponds to an image to be shown in the occluded area without the occlusion. However, the reference of Overton explicitly teaches wherein the first image has a occluded area caused by a part of the module (see ¶s 39, 58, 60, 71 for the first image has a occluded area (i.e. occluded areas as shown in figs. 2-10) caused by a part of the module (i.e. parallel camera system 104A-104N as shown in fig. 1. Also, see fig. 11 paragraphs 62-63). Thus, it should be noted that a part of an adjacent one of the camera system 104A-104N is visible and an area behind the part of the adjacent one of the camera system 104A-104N is not visible will depend on the camera system 104A-104N arrangement and the telemetry data), and the fifth image corresponds to an image to be shown in the occluded area without the occlusion (see figs. 11-12 ¶s 62-66, 68-69 for the fifth image corresponds to an image to be shown in the occluded area without the occlusion (i.e. occluded area without the occlusion as shown in fig. 13). Thus, it should be noted that a part of an adjacent one of the camera system 104A-104N is visible and an area behind the part of the adjacent one of the camera system 104A-104N is not visible will depend on the camera system 104A-104N arrangement and the telemetry data)
Therefore, taking the combined teachings of Laroia, Yahav and Overton as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (occluded area) into the system of Laroia as taught by Overton.
One will be motivated to incorporate the above feature into the system of Laroia as taught by Overton for the benefit of calculating an occlusion parameter associated with a target area for adjusting the calculated duration the target area is included in the image stream, wherein the occlusion parameter facilitates accounting for variations in the obstruction to an image (physical or synthetic) corresponding to a position of the 
Re claim 20, the combination of Laroia, Yahav and Overton as discussed in claim 17 above discloses all the claimed limitations of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

9/9/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484